FILED
                             NOT FOR PUBLICATION                            JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CIRO FLORES-FLORES,                              No. 09-73857

               Petitioner,                       Agency No. A077-145-088

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ciro Flores-Flores, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez

v.Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and review de novo questions of

law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

       Substantial evidence supports the agency’s determination that Flores-Flores

did not meet the continuous physical presence requirement where the record

contains a Form I-826, Notice of Rights and Request for Disposition, which

indicates that Flores-Flores knowingly and voluntarily accepted voluntary

departure. Cf. Ibarra-Flores v. Gonzales, 439 F.3d 614, 619-20 (9th Cir. 2006)

(insufficient evidence that alien knowingly and voluntarily accepted voluntary

departure where record did not contain the Form I-826 and petitioner’s testimony

suggested that he accepted return due to misrepresentations by immigration

officers).

       Flores-Flores’ claim that the agency’s reliance on the Form I-826 violated

due process fails because Flores-Flores did not demonstrate prejudice. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring prejudice to prevail on a due

process claim).

       Flores-Flores’ remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.


                                          2                                   09-73857